699 N.W.2d 703 (2005)
473 Mich. 881-886
People
v.
Peoples.
No. 127940.
Supreme Court of Michigan.
July 26, 2005.
SC: 127940, COA: 250680.
On order of the Court, the application for leave to appeal the December 14, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions to remand, for a new trial, and for disclosure of agreements with witnesses are also considered, and they are DENIED.